         Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION



 LLOYD L. LOFTON, III, JOSHUA                                                 NO.: 4:17-cv-00301-RGE-CFB
 DILLON BATES, and DANIEL R.
 WAGNER

                      Plaintiffs                                       DEFENDANTS’ BRIEF IN SUPPORT
                                                                           OF THEIR MOTION FOR
            vs.
                                                                           SUMMARY JUDGMENT
 STATE OF IOWA, KENNETH KERR,
 COURTNEY M. KAY-DECKER, BETTY
 MATHIS and PAUL BENSON

                      Defendants,




                                               TABLE OF CONTENTS


Introduction ........................................................................................................................ 2
Summary Judgment Standard ............................................................................................ 3
Argument ............................................................................................................................. 3
   I. All Claims Stated Against Defendant Paul Benson in His Individual Capacity are
   Barred by the Statute of Limitations and Should be Dismissed by This Court. ............. 3
   II.      Scope of Employment ............................................................................................ 6
      A.   Defendants Kay-Decker, Benson, and Mathis Acted Within the Scope of Their
      Employment in Their Interactions with Plaintiffs and This Court Should Dismiss All
      Claims Brought Against Them in Their Individual Capacities. .................................. 6
      B.   Ken Kerr Acted Outside the Scope of His Employment and Is Not Entitled to
      Defense or Indemnity by the State of Iowa. .............................................................. 10
      C.    The Doctrine of Respondeat Superior Does Not Apply Where an Employee
      Acts Outside the Scope of His or Her Employment. ................................................. 16
   III. Plaintiffs Cannot Show Outrageous Conduct Attributable to Defendants Kay-
   Decker, Benson, Mathis, or the State of Iowa, so This Court Should Dismiss the
   Intentional Infliction of Emotional Distress Claim Against Them............................... 16

                                                                   1
        Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 2 of 28




   IV. Plaintiffs Cannot Show That They Qualify for Damages Under a Theory of
   Negligent Infliction of Emotional Distress Absent an Intentional Tort of Physical
   Injury. ............................................................................................................................ 18
   V.    Plaintiffs’ Claims For Invasion of Privacy Against Defendants Kay-Decker,
   Benson, Mathis, and the State of Iowa Should Be Dismissed Because They Did Not
   Give Unreasonable Publicity to Plaintiffs’ Private Life and They Did Not Unreasonably
   Intrude Upon Plaintiffs’ Seclusion. ............................................................................... 20
   VI. Plaintiffs’ Claim Under 42 U.S.C. § 1983 is Barred by the Doctrine of Qualified
   Immunity. ...................................................................................................................... 24
Conclusion ......................................................................................................................... 28


                                                     INTRODUCTION

          In August of 2015, Plaintiff Lloyd Lofton caught Defendant Kenneth Kerr

attempting to photograph him in a state of partial undress under the stall in the public

restroom at the Iowa Department of Revenue (“IDR”), where both men were employed.

Lofton reported the incident to his supervisor. Investigations conducted by IDR staff

and the Iowa Division of Criminal Investigations revealed that Kerr had not only

attempted to photograph Lofton without his consent, but that he had engaged in a

widespread practice of stalking IDR employees, photographing various men without

their consent as they went about their business in the office, taking illicit photographs

and videos of his coworkers under the stalls in the public bathroom, and cataloging his

disturbing behavior in a detailed journal. Defendants Daniel Wagner and Joshua Bates

were other victims of Kerr’s behavior.

          Plaintiffs’ brought this lawsuit as a result of the incident in August 2015 and the

events leading up to it, naming the State of Iowa and several IDR supervisors as

Defendants. While the State Defendants do not deny that Kerr engaged in illegal



                                                                   2
      Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 3 of 28




behavior in the workplace, they disagree that they are liable for his criminal conduct,

and urge this Court to dismiss Plaintiffs’ claims as set forth in further detail below.


                        SUMMARY JUDGMENT STANDARD

       The court should grant summary judgment where “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); accord United States v. Story Cnty., 28 F. Supp. 3d

861, 867 (S.D. Iowa 2014). While the Federal Rules of Civil Procedure give “[d]ue

deference” to the “rights of litigants to have their claims adjudicated by the appropriate

finder of fact . . . equal deference must be given under Rule 56 to the rights of those

defending against such claims to have a just, speedy, and inexpensive determination of

the action where the claims have no factual basis.” Anderson v. Indus. Elec. Reels, Inc.,

812 F. Supp. 999, 1002 (D. Neb. 1993). Consequently, summary judgment is appropriate

where resolution of a question of law is controlling. See Ferezy v. Wells Fargo Bank,

N.A., 755 F. Supp. 1010, 1013 (S.D. Iowa 2010).

                                       ARGUMENT

 I.    All Claims Stated Against Defendant Paul Benson in His Individual
       Capacity are Barred by the Statute of Limitations and Should be
       Dismissed by This Court.

       All claims against Paul Benson must be dismissed because Plaintiffs failed to

name him as a Defendant in this case within the applicable statute of limitations.

Plaintiffs’ tort claims were received by the State Appeal Board, pursuant to the

procedure outlined in Iowa Code § 669.13(1), on November 7, 2016. See Plaintiffs’ First

Amended Complaint, Docket no. 30, at ¶ 16. In “Attachment A” to their claim

documents, Plaintiffs outline their complaints against the State of Iowa and various
                                            3
     Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 4 of 28




state employees, including “Courtney Mikay-Decker [sic], Ken Kerr, & Direct

Supervisors.” SMF ¶ 72. The narrative portions of Plaintiffs’ complaints, as they relate to

Mr. Benson, state that “the IDR knew or should have known through the exercise of

reasonable care that Ms. Mathis, Mr. Benson, Mr. Hoerr, and Scott Lockwood were

inadequately trained and lacked the necessary skills for appropriate supervision, and

thus posed a risk of danger to their subordinates.” SMF ¶ 72, at ¶ 11. Plaintiffs withdrew

their tort claims on July 19, 2017, pursuant to Iowa Code § 669.5, after the six-month

statutory waiting period had passed. See SMF ¶ 74.

       Plaintiffs filed their Petition in the Iowa District Court for Polk County on July 19,

2017, naming the State of Iowa, Kenneth Kerr, Courtney M. Kay-Decker, and Betty

Mathis as Defendants. See Plaintiffs’ Petition at Law and Jury Demand, Docket no. 1. In

their Petition, Plaintiffs made several allegations against Benson, including the

statement that Benson “informed Plaintiff Wagner on a daily basis that Plaintiff

Wagner’s ‘stalker,’ meaning Defendant Kerr, was watching Plaintiff Wagner.” Id. at ¶ 23.

Echoing their tort claim narrative, Plaintiffs also alleged in their initial Petition that

“Defendant Kerr’s conduct was frequent and occurred over a long period of time. The

resulting complaints were such that the State of Iowa knew or should have known

through the exercise of reasonable care that Ms. Mathis, Mr. Benson, Mr. Hoerr, and

Scott Lockwood were inadequately trained and lacked the necessary skills for

appropriate supervision, and thus posed a risk of danger to their subordinates.” Id. at ¶

81. It was not until July 6, 2018, nearly a year after Defendants removed this case to

federal court, that Plaintiffs moved to amend their Petition to add Paul Benson as a

Defendant. See Plaintiffs’ Motion for Leave to Amend Complaint and Add a Party,

                                               4
     Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 5 of 28




Docket no. 28. Plaintiffs filed their First Amended Complaint on July 9, 2018. See

Plaintiffs’ First Amended Complaint, Docket no. 30.

       Any claim which is properly brought pursuant to the Iowa Tort Claims Act

(“ITCA”) must be filed with the director of the Department of Management “within two

years after the claim accrued.” Iowa Code § 669.13(1). Under the ITCA, a claimant must

file his or her lawsuit within six months of the date that a notice of the final disposition

of the case is mailed to the claimant, or within six months of the date the claimant

withdraws the claim. Iowa Code § 669.13(1). Here, Plaintiffs withdrew their tort claims

on July 19, 2017. SMF ¶ 74. As such, they had until January 19, 2018—six months from

the date of withdrawal—to file a lawsuit on any claims governed by the ITCA.

       Although Plaintiffs timely filed their Petition on July 19, 2017, they did not add

Paul Benson as a named defendant until July 9, 2018—nearly six months after the

statute of limitations had expired on their tort claims. While certain equitable tolling

doctrines, such as the discovery rule, are sometimes applied to toll the statute of

limitations in a tort action, Plaintiffs have waived any such arguments here based on a

plain reading of their pleadings. See Vachon v. State, 514 N.W.2d 442, 445 (Iowa 1994)

(explaining that under the discovery rule, a cause of action in a tort claim “does not

accrue until a plaintiff discovers the injury or by the exercise of reasonable diligence

should have discovered it”). In their tort claim documents, Plaintiffs describe their

specific allegations against Benson. They claim that Benson knew Kerr was a stalker and

that he failed to act on that knowledge. Plaintiffs repeat their claims in the Petition filed

on July 19, 2017. Plaintiffs cannot now assert that their claims against Benson had not

yet accrued or that they lacked sufficient knowledge to name him as a defendant in their

                                              5
      Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 6 of 28




original petition. As such, Defendants urge this court to dismiss any and all claims

against Paul Benson in his individual capacity as barred by the statute of limitations.

       Plaintiffs’ claim against Benson under 42 U.S.C. section 1983 is also barred.

Section 1983 claims are governed by the relevant state’s personal injury statute of

limitations. See Wycoff v. Menke, 773 F.2d 983, 984 (8th Cir. 1985); Iowa Code §

614.1(2). In Iowa, this means section 1983 claims have a two-year statute of limitations.

Id. Plaintiffs did not attempt to add Paul Benson as a defendant in this case until nearly

three years after Kenneth Kerr was caught filming Lloyd Lofton in the restroom stall,

and more than three-and-a-half years after Benson had retired from his position as a

supervisor at the Iowa Department of Revenue. See SMF ¶¶ 3, 46. As previously

described, the very content of Plaintiffs’ tort claim documents show they were aware of

Benson’s allegedly wrongful conduct, and chose to omit him from the lawsuit anyway.

Because their delay in naming Benson cannot be excused, the claim against him under

42 U.S.C. section 1983 is barred and must be dismissed.


II.    Scope of Employment

   A. Defendants Kay-Decker, Benson, and Mathis Acted Within the Scope
      of Their Employment in Their Interactions with Plaintiffs and This
      Court Should Dismiss All Claims Brought Against Them in Their
      Individual Capacities.

       Plaintiffs have asserted several state law claims against Defendants Kay-Decker,

Benson, and Mathis in their individual capacities. See Plaintiffs’ First Amended

Complaint, Docket no. 30 (Count I (Intentional Infliction of Emotional Distress); Count

II (Negligent Infliction of Emotional Distress); Count III (Invasion of Privacy); Count IV

(Negligent Retention and/or Supervision); and Count V (Negligent Training, Retention

                                            6
         Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 7 of 28




and/or Supervision 1)). However, Plaintiffs cannot show that any acts of Defendants Kay-

Decker, Benson, or Mathis were outside the scope of their employment, which would be

necessary to support their individual capacity claims. As such, this court should dismiss

all state law claims brought against Defendants Kay-Decker, Mathis, and Benson in their

individual capacities.

          When a state employee commits a tort while acting outside the scope of his or her

employment, “the employee is personally responsible for the cost of the defense and any

damages he or she may have caused.” Godfrey v. State, 847 N.W.2d 578, 586 (Iowa

2014). Conversely, an employee who has acted within the scope of his or her

employment and who has nevertheless committed a tort shall be defended and

indemnified by the State. Iowa Code § 669.21 (1)–(2); see Godfrey, 847 N.W.2d 578,

586 (Iowa 2014). When an employee commits a tort while acting within the scope of his

or her employment, the State must be substituted as the proper defendant. Id.

          An act which falls within the scope of employment will necessarily be “of the

same general nature as that authorized or incidental to the conduct authorized.” Godar

v. Edwards, 588 N.W.2d 701, 705–06 (Iowa 1999). An act is within the scope of

employment when “such act is necessary to accomplish the purpose of the employment

and is intended for such purpose.” Id. The appropriate inquiry, then, is “whether the

employee’s conduct is so unlike that authorized that it is substantially different.” Id. The

court should consider the following factors in making a scope of employment

determination:

                  (a) whether or not the act is one commonly done by such
                        servants;

1   Brought against the State of Iowa and Defendant Kay-Decker only.
                                                     7
     Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 8 of 28




              (b) the time, place and purpose of the act;
              (c) the previous relations between the master and servant;
              (d) the extent to which the business of the master is
                      apportioned between different servants;
              (e) whether or not the act is outside the enterprise of the
                      master or, if within the enterprise, has not been
                      entrusted to any servant;
              (f) whether or not the master has reason to expect that such
                      an act will be done;
              (g) the similarity in quality of the act done to the act
                      authorized;
              (h) whether or not the instrumentality by which the harm is
                      done has been furnished by the master to the servant;
              (i) the extent of departure from the normal method of
                      accomplishing an authorized result; and
              (j) whether or not the act is seriously criminal.

Id. at 706, citing Restatement (Second) of Agency § 229(2) (1957). The ultimate

question in making a scope of employment determination is “whether or not it is just

that the loss resulting from the servant’s acts should be considered as one of the normal

risks to be borne by the business in which the servant is employed.” Id., citing

Restatement (Second) of Agency § 229 cmt. a (1957).

       Plaintiffs’ claims against the Defendants in their individual capacities can be

divided into several categories. First, Plaintiffs claim that as their employers and

supervisors, Defendants Kay-Decker, Mathis, and Benson owed them a legal duty to act

with reasonable care in the general training, supervision, and retention of employees.

See Plaintiffs’ First Amended Complaint, Docket no. 30., at ¶¶ 48–49, 68, 70, 72, 75–82,

84. Plaintiffs also allege the Defendants did not wield their power as supervisors to

protect employees or to make the workplace safe. Id. at ¶¶ 29, 31, 35, 37, 51, 58, 71.

Plaintiffs state that the Defendants did not respond to various employee complaints

about Kerr as they were required to do in their roles as supervisors. Id. at ¶¶ 25, 43, 83.

Plaintiffs contend the Defendants should have known about Kerr’s behavior, given their
                                           8
     Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 9 of 28




supervisory roles in the office, and that by declining to recognize and stop his behaviors

they failed to prevent “future recurrences.” Id. at ¶ 24. Plaintiffs claim that by retaining

Kerr, as was within their discretion as supervisors, the Defendants violated Plaintiffs’

rights and caused their damages. Id. at ¶¶ 59, 66, 69. Finally, Plaintiffs argue that the

Defendants failed to use their supervisory authority to appropriately manage other

employees’ responses to Kerr’s behavior and as such permitted the victims to be mocked

and scrutinized. Id. at ¶¶ 28, 34, 43.

       In sum, each of the alleged acts of misconduct Plaintiffs have described can be

properly categorized as falling within the scope of a supervisor’s job duties: training,

supervising, hiring, and firing employees; ensuring the general safety of the workplace;

responding to employee complaints; preventing or navigating employee disputes; and

ensuring that employees behave professionally at work. Such acts cannot be said to be

“substantially different” than the tasks the individual Defendants were authorized to

perform by the State of Iowa. See Godar v. Edwards, 588 N.W.2d at 705–06. The acts

outlined by Plaintiffs are ones commonly completed by supervisory “servants”. Id. The

acts occurred during the work day on state-owned property. Id. The “master”, i.e., the

State of Iowa, had delegated these managerial tasks to its staff, and the State had reason

to believe that its staff would complete them. Id. Even if Defendants behaved negligently

in performing their management responsibilities, the method of their decision-making

did not “depart[] from the normal method of accomplishing an authorized result” and

their actions were not “seriously criminal.” Id.

       In its ruling on Defendants’ Motion to Dismiss, this court indicated that decisions

regarding scope of employment are best left to the factfinder. See Order re: State

                                              9
    Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 10 of 28




Defendants’ Motion to Dismiss, Docket no. 17, pp. 5–6. Generally, this is true. See

Godfrey, 847 N.W.2d at 586, citing Godar v. Edwards, 588 N.W.2d 701, 706 (Iowa

1999). However, if the conflict at issue involves only the legal consequences of

undisputed facts, “the State or an employee may file a motion for summary judgment to

resolve this issue.” Godfrey, 847 N.W.2d at 586, citing Boelman v. Grinnell Mut. Reins.

Co., 826 N.W.2d 494, 501 (Iowa 2013). Here, even if all of the facts outlined in Plaintiffs’

Amended Complaint are taken as true, Plaintiffs have failed to generate a question of

fact on scope of employment. Moreover, no information disclosed in discovery in this

case suggests a factual basis for alleging Courtney Kay-Decker, Betty Mathis, or Paul

Benson acted outside the scope of his or her employment. This Court should determine

that this issue can be resolved on summary judgment and dismiss the individual

capacity claims against Defendants Kay-Decker, Mathis, and Benson, leaving the State

of Iowa as the proper defendant in all remaining state law claims. Godfrey, 847 N.W.2d

at 586.


   B. Ken Kerr Acted Outside the Scope of His Employment and Is Not
      Entitled to Defense or Indemnity by the State of Iowa.

       As discussed above, a state employee who commits a tort while acting outside the

scope of his or her employment is not entitled to defense and indemnity under Iowa

Code § 669.21 and is “personally responsible for the cost of the defense and any

damages he or she may have caused.” Godfrey, 847 N.W.2d at 586. Under Godar, an

employer will be relieved from liability where the employee’s conduct is “substantially

different” from the job he or she was hired to perform. Godar, 588 N.W.2d at 706. In

order to determine whether Kerr’s conduct was “substantially different” from that which

                                            10
        Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 11 of 28




he was authorized to do, the court should analyze the facts of this case using the Godar

factors outlined above.

          The Iowa Department of Revenue (“IDR”) hired Kerr in 1996 as a Revenue

Examiner I. SMF ¶ 19. Kerr held a few other positions during his employment, but spent

the bulk of his time as a Management Analyst 2. 2 SMF ¶ 20. In that role, Kerr was

charged with reimbursing tax monies to local governments. SMF ¶ 21. More specifically,

Kerr’s core job functions included “administer[ing] tax laws and collect[ing] and

distribut[ing] revenue in compliance with Iowa’s tax laws.” Id. The key activities listed

on his annual performance reviews include: “tax processing, collections, policy

development, examination, audit, and resolution of disputed tax issues.” Id. Though not

exhaustive, these descriptions of Kerr’s basic job duties can provide valuable

information about the types of activities that Kerr was authorized to do in the course of

his employment.

          Plaintiffs outline a portion of Kerr’s offensive conduct in their Petition, discovery

responses, and deposition testimony. While employed with IDR, Kerr harassed Plaintiff

Wagner “during, after, and before work.” Amended Complaint, Docket no. 30, at ¶ 19.

Kerr “stalked” Wagner “on a daily basis” between March 1997 and July 2015. Amended

Complaint, Docket no. 30, at ¶ 20; SMF ¶ 25. Kerr followed Wagner to his home and

other off-site locations. Amended Complaint, Docket no. 30, at ¶ 20; SMF ¶ 26. Kerr

used his cellphone to record videos or take photographs of Wagner in the IDR public

restroom and in other locations around the office. Amended Complaint, Docket no. 30,

at ¶¶ 22-23; SMF ¶¶ 27–28. Kerr admits that he photographed Wagner and other


2   Kerr also held the positions of Revenue Examiner 2 and Management Analyst 2.
                                                    11
    Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 12 of 28




employees, both in the office setting and in various stages of undress in the public

restroom, and kept a detailed log of his stalking and other inappropriate behaviors. SMF

¶¶ 27–28, 34–37. Kerr understood that his behavior was criminal, was charged with

multiple crimes after he was caught, and pled guilty to several counts including stalking

and invasion of privacy. SMF ¶¶ 38–43. During his deposition, Kerr admitted that he

password protected many of the documents detailing his criminal activity because he

wanted to hide his behaviors from his employer. SMF ¶ 38. Kerr described his desire to

engage in these behaviors at work as an “extension of [his] porn addiction” which served

to gratify his sexual urges. SMF ¶ 42.

       The acts Plaintiffs outline in their First Amended Complaint are not even

arguably related to the tasks Defendant Kenneth Kerr was assigned as a Management

Analyst 2. See SMF ¶ 21. Indeed, Kerr freely admits that he knew his behavior was

criminal and that he attempted to hide it from his coworkers and supervisors. See SMF

¶¶ 38–43. In cases involving similarly disturbing behavior both inside and outside the

workplace, Iowa courts have ruled that the offender-employee's behavior was outside

the scope of employment.

       In Giudicessi v. State, the Iowa Court of Appeals ruled that a University of Iowa

psychiatrist had acted outside the scope of his employment when he pursued a sexual

relationship with a former patient. 868 N.W.2d 418 (Iowa Ct. App. Jan. 14, 2015).

Though the psychiatrist had initially gained access to the patient by way of his

employment, the court determined that the psychiatrist was not acting on behalf of the

University in pursuing the relationship, but, like Kerr in the instant case, was seeking a

“predominately personal benefit.” Id. At 424. The court cited evidence that the

                                            12
      Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 13 of 28




psychiatrist understood that he was not acting within the scope of his employment and

indicated that he “knew the relationship was inappropriate, but continued to pursue the

relationship for his own gratification” Id. Ultimately, the court determined that the trial

court had erred in finding a genuine issue of fact on the state’s liability. Id.

       Similarly, in Lindemulder v. Davis County Community School District, two

school employees pursued sexual relationships with the same student. No. 15-0067,

2016 WL 1679835 (Iowa Ct. App. April 27, 2016) (TABLE). The district court dismissed

all of plaintiffs’ claims on the defendant school district’s motion for summary judgment.

Id. at *3. The plaintiffs appealed the district court’s ruling on the issue of scope of

employment, claiming that it should have been left for the jury rather than resolved by

the court. Id. At *9. The Iowa Court of Appeals affirmed the district court’s ruling on the

scope of employment issue, noting that “there [were] no facts in dispute to generate a

jury question.” Id. at *11. Importantly, the appeals court upheld the district court’s

refusal to impose liability on the school district simply because the employee had

engaged in illegal conduct on school district property. Id. The fact that the abuse had

occurred on school property and at school events, and that the perpetrators had access

to the student victim “by virtue of their official positions with the School District” were

not sufficient to determine that the district was liable for its employee’s actions. Id. At

*9.

       In a third case, Benninghoven v. Hawkeye Hotels, Inc., a hotel front desk clerk

became acquainted with two guests of the hotel through his employment. No. 16-1374,

2017 WL 2684351 (Iowa Ct. App. June 21, 2017) (TABLE). Later, after his shift and away

from the hotel premises, the clerk used his earlier acquaintance with the guests to entice

                                              13
     Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 14 of 28




them to lower their guard so that he could attack and rob them. Id. at *1. The Iowa

Court of Appeals, reviewing the district court’s grant of summary judgment for the

defendant hotel, decided that although the hotel had failed to discover various criminal

offenses in the clerk's background prior to hiring him, although the hotel as an

“innkeeper” is in a special relationship with guests and has a duty to protect them, and

although the clerk had used his position at the hotel to gain the guests’ trust, he had

acted outside the scope of his employment in attacking the men. Id. As the court noted

in so ruling, the defendant hotel lacked control over its employee’s behavior when that

employee was not working, and the hotel's decision to employ and retain the clerk did

“not encompass the risk that their employee would rob and beat hotel guests while off

premises and during his off duty hours[.]” Id. Importantly, the court also found that the

clerk’s acts were “extraneous to the employer’s interest, personally motivated, and were

not fairly attributable to the hotel business.” Id. at *6.

       Like the offending parties in Giudicessi, Lindemulder, and Benninghoven,

Kenneth Kerr gained access to his victims through his employment. Also like the

offending parties in the cases discussed above, Kerr’s criminal acts cannot be attributed

to his former employer under Iowa law. The acts of which Plaintiffs complain were not

“commonly done by . . . servants” in Kerr’s position; were not undertaken for the

purposes of his employer; were not “within the enterprise of the master”; were not

similar to the “act[s] authorized” by the master; were a stark “departure from the

normal method of accomplishing an authorized result”; and perhaps most importantly,

were seriously criminal. See Godar, 588 N.W.2d at 706. Indeed, the fact that Kerr went

to such great lengths to conceal his behavior is evidence that he understood it to be

                                              14
    Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 15 of 28




criminal and outside the scope of his normal work duties. The losses resulting from

Kerr’s actions are not “normal risks” to be borne by the Iowa Department of Revenue in

conducting its business. See id. Furthermore, the fact that many of the events at issue

occurred inside a building owned by the State of Iowa does not result in strict liability

for the State Defendant. See Lindemulder, No. 15-0067, 2016 WL 1679835 at *9.

Conversely, it is the case that the State cannot be held liable for acts which Kerr

committed after work or outside the work premises, where it had no knowledge of Kerr’s

propensity to stalk and did not owe a special duty of care to protect its other employees

as they moved about the city. See Benninghoven, No. 16-1374, 2017 WL 2684351 at *6.

       As noted above, though the question of scope of employment in a tort action is

generally for the fact finder, “the State . . . may file a motion for summary judgment to

resolve the issue” where “the record reveals a conflict concerning only the legal

consequences of undisputed facts.” Godfrey, 847 N.W.2d at 586, citing Godar, 588

N.W.2d at 701; Boelman v. Grinnell Mut. Reins. Co., 826 N.W.2d 494, 501 (Iowa 2013);

Sandman v. Hagan, 154 N.W.2d 113, 118 (Iowa 1967) (“Although the question of

whether an act is within the scope of employment is ordinarily a jury question,

depending on the surrounding facts and circumstances, the question as to whether the

act which departs markedly from the employer’s business is still within the scope of

employment may well be for the court.”). The facts detailing Kerr’s conduct while

employed with IDR are undisputed and Kerr admits to committing the majority of

offenses of which he is accused. See SMF ¶¶ 38–43. As such, the relevant question

concerns only the “legal consequences of undisputed facts,” and is appropriate for

resolution by the court. See Godfrey, 847 N.W.2d at 586. Defendants urge the court to

                                             15
       Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 16 of 28




rule that Kerr acted outside the scope of his employment as a matter of law and that he

is not entitled to defense or indemnity by the State.


   C. The Doctrine of Respondeat Superior Does Not Apply Where an
      Employee Acts Outside the Scope of His or Her Employment.

        As discussed above, Ken Kerr acted outside the scope of his employment when he

engaged in inappropriate and criminal behavior at work. See supra, Section II.B. It is

well established that under the doctrine of respondeat superior, an employer is “liable

for the negligence of an employee committed while the employee is acting within the

scope of his or her employment.” Giudicessi, 868 N.W.2d at 421, citing Jones v. Blair,

387 N.W.2d 349, 355 (Iowa 1986). The logical inverse compels the conclusion that an

employer is not liable where its employee’s conduct falls outside the scope of

employment. Id. As such, should this Court find that Kerr acted outside the scope of his

employment in carrying out the criminal behavior described above, it should also find

that the State cannot be vicariously liable for any of his conduct by way of respondeat

superior.


III.    Plaintiffs Cannot Show Outrageous Conduct Attributable to
        Defendants Kay-Decker, Benson, Mathis, or the State of Iowa, so This
        Court Should Dismiss the Intentional Infliction of Emotional Distress
        Claim Against Them.


        Plaintiffs’ claims for intentional infliction of emotional distress (IIED) fail

because they cannot show that the State Defendants engaged in outrageous conduct.

Under Iowa law, a claim for IIED requires four elements of proof: (1) outrageous

conduct by the defendant; (2) the defendant intentionally caused, or recklessly

disregarded the probability of causing, emotional distress; (3) plaintiff suffered severe
                                              16
     Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 17 of 28




or extreme emotional distress; and (4) the defendant’s outrageous conduct was the

actual and proximate cause of the emotional distress. Smith v. Iowa State Univ. of Sci.

& Tech., 821 N.W.2d 1, 26 (Iowa 2014) (citing Barreca v. Nickolas, 683 N.W.2d 111, 123-

24 (Iowa 2004)). Plaintiffs cannot prove the first element necessary to succeed on their

IIED claim against Defendants Kay-Decker, Mathis, Benson, and the State of Iowa.

       At the outset, Plaintiffs must establish a prima facie case for outrageous conduct,

and “it is for the court to determine in the first instance, as a matter of law, whether the

conduct complained of may reasonably be regarded as outrageous.” Id. (quoting Cutler

v. Klass, Whicher & Mishne, 473 N.W.2d 178, 183 (Iowa 1991)). For conduct to be

considered outrageous, it must be so “extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community.” Van Baale v. City of Des Moines, 550 N.W.2d 153, 156-57 (Iowa 1996)

(citing Restatement (Second) of Torts § 46, cmt. d (1965)) (abrogated on other grounds).

Substantial evidence of such extreme conduct is required. Vaughn v. Ag Processing,

Inc., 459 N.W.2d 627, 636 (Iowa 1990).

       The facts presented by Plaintiffs with respect to Defendants Kay-Decker, Mathis,

Benson, and the State of Iowa, even if taken as true, do not reach the level of extreme

conduct required for a successful IIED claim. Plaintiffs complain that IDR employees

joked about Kenneth Kerr’s behavior before and after he was terminated. SMF ¶¶ 62, 64.

The only incidents described with any specificity are as follows: Lloyd Lofton claims that

when he reported the incident with Kerr to his supervisor, the supervisor laughed;

Lofton claims that after the incident on August 11, 2015, an Iowa Department of

Revenue employee went by his cubicle and pretended to take a photo underneath it;

                                             17
      Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 18 of 28




State Defendant Paul Benson referred to Ken Kerr as Dan Wagner’s “stalker” before the

incident; and comments that people thought they were gay. SMF ¶¶ 47, 64; Plaintiffs’

First Amended Complaint, Docket no. 30, at ¶24. Other comments deemed offensive by

the Plaintiffs were made by employees who were also close personal friends of the

Plaintiffs, such as Mike Cooper, Sandy Coughlin, Ryan Masters, and Andrew Kane. SMF

¶¶ 63–65. Josh Bates states that he is personally not aware of any offensive behavior

towards him related to this incident. SMF ¶ 53.

       Plaintiffs’ allegations of the State Defendants’ conduct do not even approach the

requisite level of outrageousness. See Vinson, 360 N.W.2d at 118 (stating that “even a

deliberate campaign to badger and harass an employee is not considered outrageous

behavior.”) (internal citations and quotations omitted); Vaughn, 459 N.W.2d at 636

(stating that “[e]very unkind and inconsiderate act cannot be compensable.”) (internal

citations and quotations omitted). For those individuals who were close personal friends

with one or more of the Plaintiffs—Andrew Kane, Ryan Masters, Gerald Coughlin, and

Mike Cooper—the friendship outside of work factors against Plaintiffs’ claims that their

behavior was outrageous. Vinson, 360 N.W.2d 108, 118 (Iowa 1984); see Restatement

(Second) of Torts section 46 cmt. e, at 74 (“The relationship between the parties is a

significant factor in determining whether liability should be imposed.”). As a matter of

law, Plaintiffs’ allegations of bad behavior are not outrageous, and the IIED claim

against the State Defendants must be dismissed.

IV.    Plaintiffs Cannot Show That They Qualify for Damages Under a
       Theory of Negligent Infliction of Emotional Distress Absent an
       Intentional Tort of Physical Injury.



                                            18
      Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 19 of 28




        Plaintiffs’ claim for negligent infliction of emotional distress (NIED) fails because

State Defendants do not owe a special duty to Plaintiffs that allow for damages for

negligent infliction of emotional distress. In Iowa, the general rule is that “emotional

distress damages are not recoverable in torts absent intentional conduct by a defendant

or some physical injury to the plaintiff.” Miranda v. Said, 836 N.W.2d 8, 14 (Iowa 2013)

(internal quotations omitted). While this rule generally recognizes there is no duty in

tort law to avoid causing emotional harm, an exception exists where a duty arises

because it is “supported by the nature of the relationships between the parties and the

nature of the acts engaged in by the defendant within the context of the relationship.” 3

Id. (citing Oswald v. LeGrand, 453 N.W.2d 634, 639 (Iowa 1990)). More specifically,

recovery under this exception is only allowed when (1) the defendant’s acts are so

coupled with matters of mental concern, solicitude, or the sensibilities of the plaintiff to

whom a duty may be owed that breach of that duty will necessarily or reasonably result

in mental anguish or suffering, and (2) it is known to both parties from the nature of the

obligation that such suffering will result from its breach. Id.

        Iowa cases that have allowed NIED claims to go forward usually involve parties

engaged in sensitive relationships fraught with emotion, where breach of any duty is

reasonably expected to cause emotional distress. See e.g. Miranda, 836 N.W.2d at 33

(allowing emotional distress damages for an immigration attorney’s negligence that

resulted in prolonged family separation, a result that was reasonably foreseeable);



3 A plaintiff personally witnessing the negligent infliction of a serious injury to a close relative, also called
the bystander exception, is another exception to this general rule, although it is not at issue in this case.
See Barnhill v. Davis, 300 N.W.2d 104, 108 (Iowa 1981).


                                                       19
     Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 20 of 28




Oswald, 453 N.W.2d at 639 (allowing an NIED claim in a medical malpractice claim

involving a pregnant woman and her premature fetus); Meyer v. Nottger, 241 N.W.2d

911, 920 (Iowa 1976) (allowing an NIED claim for a breach of contract involving funeral

services).

       Plaintiffs claim that the State Defendants’ negligent performance as supervisors

and managers at IDR caused them emotional distress. Plaintiffs’ First Amended

Complaint, Docket no. 30., ¶¶ 47–54. While Iowa courts have recognized that an

employee may be entitled to more protection from insulting or abusive treatment from

an employer than would be expected between two strangers, these cases involved IIED

claims, and the analysis focused on whether specific behavior could be considered

outrageous within an employer-employee relationship. See Smith, 821 N.W.2d at 28;

Blong v. Snyder, 361 N.W.2d 312, 316 (Iowa App. 1984). While the nature of parties’

relationship in this case is more personal than that between two strangers, it is not the

same as a person might have with their immigration attorney, healthcare provider, or

someone providing funeral services for a loved one. So, too, the claims of negligent

supervision, hiring, or training complained of here are not the kinds of acts that

inherently couple with the mental concern, solicitude, or sensibilities of the Plaintiffs,

nor would it be reasonably foreseeable that any breach in these duties would result in

Plaintiffs’ mental anguish or suffering. Consequently, Plaintiff’s claims for NIED fails as

a matter of law.

V.     Plaintiffs’ Claims For Invasion of Privacy Against Defendants Kay-
       Decker, Benson, Mathis, and the State of Iowa Should Be Dismissed
       Because They Did Not Give Unreasonable Publicity to Plaintiffs’


                                             20
       Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 21 of 28




        Private Life and They Did Not Unreasonably Intrude Upon Plaintiffs’
        Seclusion.


        Iowa law recognizes four forms of an invasion of privacy claim, as adopted from

the Restatement (Second) of Torts § 652A (1977). Koeppel v. Speirs, 808 N.W.2d 177,

181 (Iowa 2011). These four forms are: (1) “unreasonable intrusion upon the seclusion of

another,” (2) “appropriation of the other’s name or likeness,” (3) “unreasonable

publicity given to the other’s private life,” and (4) “publicity that unreasonably places

the other in a false light before the public.” Id. (quoting the Restatement (Second)

Torts). As explained above, the State Defendants are not vicariously liable for Defendant

Kerr’s acts of “unreasonable intrusion upon the seclusion of another.” Plaintiffs’ only

other plausible claims for invasion of privacy against State Defendants fail as a matter of

law.

        As noted above, the Iowa Supreme Court has adopted the principles of invasion

of privacy as stated in the Restatement (Second) of Torts (1977). See In re Marriage of

Tigges, 758 N.W.2d 824, 829 (Iowa 2008); see also Howard v. Des Moines Register

and Tribune Co., 289, 301 (Iowa 1979) (stating that “[b]ecause we have adopted the

Restatement definition of the invasion of privacy tort, it is reasonable to refer to the

Restatement explanation of its elements.”). In Iowa, “[o]ne who gives publicity to a

matter concerning the private life of another is subject to liability to the other for

invasion of his privacy, if the matter publicized is of a kind that (a) would be highly

offensive to a reasonable person, and (b) is not of legitimate concern to the public.”

Winegard v. Larsen, 260 N.W.2d 816, 823 (Iowa 1977) (citing Restatement (Second) of

Torts § 652D).

                                              21
    Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 22 of 28




       Under the Restatement, publicity means that “the matter is made public by

communicating it to the public at large, or to so many persons that the matter must be

regarded as substantially certain to become one of public knowledge.” Restatement

(Second) of Torts § 652D, cmt. a. Communicating a fact about a plaintiff’s private life to

a small group of persons is not considered an invasion. Id.; but see Hill v. MCI

WorldCom Commc’ns, Inc., 141 F.Supp.2d 1205, 1212-13 (S.D. Iowa 2001). Moreover,

the rule stated in § 652D does not apply “when the defendant merely gives further

publicity to information about the plaintiff that is already public.” Restatement (Second)

of Torts § 652D, cmt b.

       In their First Amended Complaint, Plaintiffs claim that an Iowa Department of

Revenue employee disclosed to other employees private and confidential information

regarding Defendant Kerr’s behavior towards Plaintiffs. See Plaintiffs’ First Amended

Complaint, Docket no. 30, at ¶¶ 27, 33, 39. The record shows that the employee alleged

to have publicized confidential information shared it with relatively few people—one of

whom was Lloyd Lofton himself—and the information shared about the workplace

investigation into Defendant Kerr was limited in scope. SMF ¶¶ 57, 57. At most,

Plaintiffs claim that the information shared with employees was some kind of

description of a rating system Ken Kerr created about some employees. SMF ¶ 58. More

specifically, Lofton is not aware of this employee sharing information specifically about

the Plaintiffs with other employees beyond himself. Id. Josh Bates has no knowledge of

any private facts about the Plaintiffs shared by this employee. SMF ¶ 56. Plaintiffs’ own

lack of awareness of what was even shared by the employee shows that the limited

disclosure of information could not have been broad enough to constitute publicity. In

                                            22
    Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 23 of 28




sum, Plaintiffs cannot show that any disclosure of confidential information about them

met the publicity requirement.

       Moreover, Lloyd Lofton admits that he freely shared information about the

investigation into Kerr’s misconduct with other employees. SMF ¶ 61. Plaintiffs’ own

disclosure of personal information to other employees shows that the information was

not only already publicly available but also cannot be considered highly offensive to a

reasonably person.

       Plaintiffs also complain that the State Defendants are liable for invasion of

privacy for “allowing a place where peepholes in the bathroom stalls are acceptable and

a place where females can walk in unannounced” but this claim also fails as a matter of

law. See Plaintiffs’ First Amended Complaint, Docket no. 30, at ¶¶ 29, 35. In Iowa, a

claim for invasion of privacy for an unreasonable intrusion upon seclusion requires two

elements: (1) “an intentional intrusion into a matter the plaintiff has a right to expect

privacy,” and (2) the act is “highly offensive to a reasonable person.” Keoppel, 808

N.W.2d at 181. Plaintiffs cannot meet the first element of the tort because there is no

evidence to support the claim that any State Defendant intentionally intruded upon

their seclusion. See Id. at 186 (holding that an invasion of privacy could occur when

defendant secretly placed an electronic device in the restroom if it was capable of

recording); In re Marriage of Tigges, 758 N.W.2d at 829 (finding that defendant’s

admission to covertly installing video cameras in plaintiff’s bedroom was an intentional

intrusion).

       Plaintiffs’ complaints of “peepholes” in the restrooms refer to small holes left in

some stalls resulting from the installation of new hardware for toilet dispensers. SMF ¶

                                             23
      Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 24 of 28




66. At most, some of these holes are slightly larger that the diameter of a dime. Id.

Plaintiffs do not claim that these holes were ever used to invade someone’s privacy, nor

do they. Plaintiffs do not claim that these holes were created for the purpose of invading

someone’s privacy.

       Plaintiffs’ complaint that their privacy is invaded because a female can walk in

unannounced in the restroom is similarly lacking. See Plaintiffs’ First Amended

Complaint, Docket no. 30, at ¶¶ 29, 35. Lloyd Lofton claims that a female janitor

employed by the state has walked into the men’s restroom in order to clean it. SMF ¶ 68.

He does not claim that she came in for any purpose other than cleaning the restroom,

and also states that he believes that particular janitor is no longer employed by the state.

SMF ¶ 69. Plaintiffs’ claim for intentional intrusion fails as a matter of law because it is

not supported by evidence that anyone has actually intentionally intruded upon them or

even that they could reasonably believe an intrusion has occurred. See Koeppel, 808

N.W.2d at 185 (stating that a harm from intrusion arises when a plaintiff reasonably

believes an intrusion has occurred but there is not tort if there is no injury.)

VI.    Plaintiffs’ Claim Under 42 U.S.C. § 1983 is Barred by the Doctrine of
       Qualified Immunity.


       Plaintiffs’ section 1983 claim is barred by qualified immunity. Qualified

immunity is a defense available to state officials and employees under 42 U.S.C. section

1983, and the doctrine of qualified immunity “shields federal and state officials from

money damages unless a plaintiff pleads facts showing (1) that the official violated a

statutory or constitutional right, and (2) that the right was clearly established at the time

of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). Courts have

                                             24
     Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 25 of 28




discretion to decide which two prongs of the qualified-immunity analysis to address

first. Id. (citing Pearson v. Callahan, 555 U.S. 223, 231 (2009)). A government official’s

conduct violates clearly established law when, at the time of the challenged conduct,

“[t]he contours of [a] right [are] sufficiently clear” that every “reasonable official would

have understood that what he is doing violates that right.” Id. (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)).

       In White v. Pauly, 580 U.S. ___, ___, 137 S. Ct. 548, 551–52 (2017), the United

States Supreme Court reiterated, in a Per Curiam opinion, its broad view of the doctrine

of qualified immunity:

              Qualified immunity attaches when an official’s conduct “‘does
              not violate clearly established statutory or constitutional
              rights of which a reasonable person would have known.’”
              While this Court’s case law “‘do[es] not require a case directly
              on point’” for a right to be clearly established, “‘existing
              precedent must have placed the statutory or constitutional
              question beyond debate.’” In other words, immunity protects
              “‘all but the plainly incompetent or those who knowingly
              violate the law.’”
              In the last five years, the Court has issued a number of
              opinions reversing federal courts in qualified immunity cases.
              The Court has found this necessary both because qualified
              immunity is important to “‘society as a whole,’” and because
              as “‘an immunity from suit,’” qualified immunity “‘is
              effectively lost if a case is erroneously permitted to go to trial.’”
              Today, it is again necessary to reiterate the longstanding
              principle that “clearly established law” should not be defined
              “at a high level of generality.” As this Court explained decades
              ago, the clearly established law must be “particularized” to the
              facts of the case. Otherwise, “[p]laintiffs would be able to
              convert the rule of qualified immunity . . . into a rule of
              virtually unqualified liability simply be alleging violation of
              extremely abstract rights.”


                                               25
    Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 26 of 28




              The panel majority misunderstood the “clearly established”
              analysis: It failed to identify a case where an officer acting
              under similar circumstances as Officer White was held to have
              violated the Fourth Amendment. . . .
(Internal citations omitted).
       Plaintiffs’ First Amended Complaint alleges that “acts and omissions” on the part

of State Defendants deprived Plaintiffs of their right to privacy under the First, Fourth,

Fifth, and Fourteenth Amendments of the United States. See Plaintiffs’ First Amended

Complaint, Docket no. 30, at ¶ 89. But Plaintiffs fail to allege with any particularity what

those acts and omissions actually were with regards to the supposed constitutional

violations of privacy rights and how those acts could be characterized as a violation of

“clearly established law.” Ashcroft 563 U.S. at 742 (finding that courts should not define

clearly established law at a high level of generality and stating, as an example, that the

general proposition “that an unreasonable search or seizure violates the Fourth

Amendment is of little help in determining whether the violative nature of particular

conduct is clearly established”).

       Here, Plaintiffs cannot show State Defendants Kay-Decker, Mathis, or Benson

knowingly violated any clearly established federal law in violation of Plaintiffs’

constitutional rights. Malley v. Briggs 475 U.S. 335, 341 (1986) (stating qualified

immunity protects “all but the plainly incompetent or those who knowingly violate the

law”); Mitchell v. Forsyth, 472 U.S. 511, 528 (1985) (holding that officials are immune

unless the law “clearly proscribed” the actions they took). At worst, the facts show the

following acts and omissions for which Defendants Kay-Decker, Mathis, and Benson are

responsible: (1) Kay-Decker was the Director of a State agency with a custom of allowing

for violations of privacy, including issues with the men’s restrooms that have since been
                                             26
     Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 27 of 28




remedied; (2) Mathis and Benson were negligent in having failed to report allegations

and evidence of misconduct committed by Kerr, which if reported, would have resulted

in an earlier investigation into Kerr’s behavior; (3) Benson personally joked and

harassed Dan Wagner about Kerr’s behavior towards him; and (4) all three were

supervisors in a State agency that allowed employees to laugh at, mock, and publicly

disseminate confidential information about coworkers. SMF ¶¶ 2, 15–18, 30, 56–69.

       But even if Defendants were not entitled to qualified immunity, “[l]iability

under section 1983 requires a causal link to, and direct responsibility for,

the deprivation of rights. To establish personal liability of the supervisory defendants,

[the plaintiff] must allege specific facts of personal involvement in, or direct

responsibility for, a deprivation of his constitutional rights.” Mayorga v. Missouri, 442

F.3d 1128, 1132 (8th Cir.2006) (internal quotations and citations omitted). Here, there

was no personal involvement by Kay-Decker, Mathis, or Benson in any deprivation of

Plaintiffs’ Constitutional right to privacy. In reality, what Plaintiffs are attempting to do

is hold Kay-Decker, Mathis, and Benson liable under 42 U.S.C. § 1983 for the conduct of

others—notably, Megan Richmond, who was fired for having leaked confidential

information, and Defendant Kerr, who, as described above, was acting outside of the

scope of his employment and therefore was not acting under the color of law. See West

v. Atkins, 487 U.S. 42, 49 (1988) (“The traditional definition of acting under color of

state law requires that the defendant in a § 1983 action have exercised power ‘possessed

by virtue of state law and made possible only because the wrongdoer is clothed with the

authority of state law.’”). There is also no claim in this case for section 1983 liability



                                              27
    Case 4:17-cv-00301-RGE-CFB Document 52 Filed 07/17/19 Page 28 of 28




based on governmental custom, pursuant to Monell v. New York City Dept. of Social

Servs., 436 U.S. 658 (1978).

       As State Defendants previously argued, dismissal of Plaintiffs’ § 1983 claim is

appropriate unless Plaintiffs can identify a case where a government employee acting

under similar circumstances to the ones Plaintiffs assert here was held to have violated a

plaintiff’s privacy rights under the United States Constitution. Plaintiffs’ reliance upon a

broad conception of their Constitutional right to privacy is insufficient in the context of

their claim against government officials under 42 U.S.C. § 1983.


                                     CONCLUSION

       Based upon the foregoing authority and factual record, Defendants’ motion for

summary judgment should be granted.



                                          THOMAS J. MILLER
                                          Attorney General of Iowa

                                          /s/ Nicholas E. Siefert____
                                          NICHOLAS E. SIEFERT

                                          /s/ Kayla Burkhiser Reynolds
                                          KAYLA BURKHISER REYNOLDS

                                          Assistants Attorney General
                                          nick.siefert@ag.iowa.gov
                                          kayla.burkhiser@ag.iowa.gov
                                          Hoover State Office Building
                                          Des Moines, Iowa 50319
                                          Telephone: (515) 281-6665
                                          Fax: (515) 281-4902
                                          ATTORNEYS FOR STATE OF IOWA,
                                          COURTNEY M. KAY-DECKER,
                                          BETTY MATHIS, and PAUL BENSON

                                            28
